Citation Nr: 1527706	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected low back disability.

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1977 and from October 2004 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011 and October 2012 rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The October 2011 rating decision, inter alia, denied service connection for right and left knee arthralgias and denied the Veteran's request to reopen a claim of service connection for hypertension.  The Veteran filed a timely notice of disagreement with these three denials in July 2012.  The October 2012 rating decision denied the Veteran's request for a disability rating in excess of 30 percent for PTSD.  Later the same month, the Veteran filed a timely notice of disagreement with that decision.  The four issues were merged on appeal and a statement of case was issued in January 2014.  The Veteran perfected his substantive appeal (via VA Form 9) in March 2014.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  

Although additional evidence was received subsequent to the statement of the case, the Board finds that the additional evidence is either not pertinent to the hypertension or PTSD claim, or the evidence is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for these two claims.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for hypertension was previously denied in a June 2009 rating decision on the basis that there was there was no new and material evidence showing that the Veteran's preexisting hypertension was aggravated by his active military service.

2.  Evidence received since the June 2009 denial was not previously considered by agency decision makers; however, it is cumulative and redundant of evidence already of record and does not raise a reasonable probability of substantiating the claim.

3.  The Veteran's PTSD has resulted in occupation and social impairment due to mild or transient symptoms and is controlled by medication.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying the Veteran's claim of service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters of January 2011 and August 2012 letter satisfied the duty to notify provisions for the hypertension and PTSD claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's available service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Board acknowledges that VA was unable to obtain all of the Veteran's service treatment records.  See July 2011 Memorandum.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.   Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

With regards to the Veteran's request to reopen a claim for service connection for hypertension, a VA medical examination was not provided.  The Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  

With regards to the increased rating claim for PTSD, the Veteran was provided a VA medical examination in August 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the psychiatric disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Thus, VA's duty to assist has been met.

II.  New and Material Evidence

A.  Legal Framework

Service connection for hypertension was originally denied in a September 2007 rating decision on the basis that there was no evidence that the Veteran's preexisting hypertension was aggravated by his active military service.  The Veteran did not appeal the decision.  The Veteran subsequently requested to reopen this claim, and his request was denied in a June 2009 rating decision because he had not submitted any new and material evidence.  Once again, the Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In December 2010, the Veteran filed his most recent request to reopen the claim.  It was denied by an October 2011 rating decision as he had not submitted any new and material evidence.  This appeal stems from the October 2011 denial.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

B.  Analysis

Since the June 2009 denial, the record has gained additional VA treatment records relating to the Veteran's treatment of hypertension and at the December 2014 Board hearing the Veteran raised an additional theory of entitlement to service connection.

With regards to the VA treatment records, the Board finds that these records are new as they were not already of record or considered in the prior denial.  These records, however, are not material as they do not provide information relating to permanent aggravation of the Veteran's hypertension from active service; these records merely show that the Veteran continues to receive treatment for his disability.

With regards to the Veteran's new theory of entitlement, at the December 2014 Board hearing the Veteran alleged that his hypertension has been aggravated by the additional medications he now takes for his service-connected PTSD and low back disability.  This new theory of causation is not new and material evidence.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran simply asserted that his disability was caused by the medications relating to his service-connected disabilities but no evidence has been submitted to support this theory.  Although the Board finds the Veteran credible, the Veteran is not competent to make such a determination because he does not have the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, his December 2014 assertion is not new and material evidence.

In sum, the Board finds that there is new evidence received since the June 2009 denial was not previously considered by VA; however, it is cumulative and redundant of the evidence already of record and it does not raise a reasonable probability of substantiating the claim.  The new evidence does not relate to an unestablished fact such as materially showing that preexisting hypertension was aggravated by service or presenting more than a bald assertion of a different theory without any competency to support the new theory.  Thus, the reopening of the Veteran's claim of service connection for hypertension not warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Increased Rating for PTSD

A.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Ratings for Mental Disorders

The Veteran seeks a disability rating in excess of 30 percent for service-connected PTSD.  The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: Depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Higher ratings are available but the Veteran's symptoms and functional impairment do not approximate such a level of severity and, therefore, they are not warranted.  See id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).

C.  Analysis

The appeal period before the Board begins on July 10, 2011, one year before VA received the Veteran's claim for an increased rating for PTSD to the extent any increase in severity is factually ascertainable within that year.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating in excess of 30 percent are not met.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's psychiatric disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupation tasks only during period of significant stress, or; symptoms controlled by medication.  See October 2012 VA Examination Report.  The October 2012 VA examination report identified that the Veteran experiences symptoms such as depressed mood, anxiety, chronic sleep impairment, hypervigilance, disturbances of mood and motivation, markedly diminished interest or participation in significant activities, efforts to avoid thoughts associated with the trauma, and efforts to avoid activities, places, or people associated with the trauma.  The October 2012 VA examiner assigned a GAF score of 60.  The examination report noted that the Veteran has been employed at Lockheed Martin for 27 years.  In consideration of this evaluation, the examiner expressly found the severity of the PTSD to be as described above.

The Veteran has also received treatment for his PTSD from VA.  A review of those records reveals similar symptoms and affects as recorded in the October 2012 VA examination report.  The Veteran has been consistently assigned GAF scores of 61 and 65.  See, e.g., November 2011 SATP Outpatient Note; March 2012 Mental Health Note; and January 2013 Mental Health Note.  The Board recognizes that a November 2011 Psychiatry E & M Note recorded a GAF score of 40 but the Board notes that this related to the Veteran seeking treatment for a preexisting substance abuse problem, unrelated to his PTSD, after he tested positive on a drug screen at work.  The Board finds that his low GAF score is an outlier rather than a change in severity and not representative of his overall clinical picture based on the other clinical evidence.  

The Board has also considered the Veteran's lay statements as to the functional impact of his PTSD.  The Veteran has reported that he has been married to his wife for 30 years and he has four grown children and six grandchildren; he stated that these relationships are up and down.  See December 2014 Board Hearing Transcript; see also October 2012 VA Examination Report.  He reported that he sees his children and grandchildren one to two times per month.  See October 2012 VA Examination Report.  He reported having nightmares every night and sleeping four to five hours, on average, per night.  See id.  The Veteran reported that, consistent with the findings of the October 2012 VA examination, he has problems expressing his thoughts and feelings.  See December 2014 Board Hearing Transcript.  He reported that he can be a little distant with other people, that he does not like crowds, and that he needs a driver to get him places because he does not like being in traffic.  Id.  He stated that he used to have a problem being home and alone but now he is much more comfortable with that.  Id.  He reported that he has problems forgiving himself and wonders if he did the right thing during deployment.  See December 2014 Board Hearing Transcript; see also February 2012 SATP Outpatient Note.  The Veteran also reported that although his symptoms and their affects may have lessened in severity, the dosage of the medications he takes for his mental disorder have increased.  See December 2014 Board Hearing Transcript.

The Board finds that this symptomatology and its functional impact do not approximate a higher 50 percent rating.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411.  The medical evidence has described the Veteran's symptoms as mild in nature.  His symptoms and affects have been consistent with his assigned GAF scores, generally ranging from 60-65 and indicative of moderate/mild symptoms.  The Veteran's lay statements, as well, make his symptoms and their functional impact appear mild in nature, and the Board notes that while the Veteran has indicated an increase in dosage of PTSD-related medications, the effect of medication on controlling PTSD is considered by the ratings schedule.  See 38 C.F.R. § 4.130, DC 9411.  Cf. Jones v. Shinseki, 26 Vet. App. 56 (2012) (it is legal error to consider the ameliorative effects of medication on a veteran's disability where those effects are not explicitly contemplated by the rating criteria). 

The Board also notes that, while not dispositive, few criteria from the ratings schedule corresponding to a 50 percent rating are present.  Id.  The Veteran's PTSD does result in disturbances of motivation and mood and, arguably, difficulty in establishing and maintaining effective work and social relationships; however, the occupational and social impact of these and the remainder of his symptoms approximates a lesser disability rating than that which he is currently assigned.  Id.  Accordingly, the Board finds that the Veteran's PTSD does not meet the criteria for a disability rating in excess of 30 percent; there is no doubt to be resolved; an increased disability rating for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411.

D.  Other Considerations

The Board has considered the applicability of staged ratings but finds that the Veteran's PTSD has not undergone varied increases or decreases in severity so as to warrant such an assignment.  See Hart, 21 Vet. App. at 505.  The Veteran's 30 percent disability rating is appropriate for the entire period on appeal.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  The Board notes that the majority of the Veteran's symptoms and affects are specifically listed in the schedular ratings criteria.  Those that are not, e.g., he needs a driver to drive him places because he does not like traffic, have been considered and found to approximate the Veteran's level of occupational and social impairment.  Moreover, the Board notes that the specific symptoms and affects listed in the ratings schedule are a non-exhaustive list and serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 436.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for PTSD is adequate and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (209).  However, the Veteran has not alleged, and the evidence does not suggest, that he is incapable of obtaining and maintaining substantially gainful employment.  In fact, the evidence indicates that he is currently employed by Lockheed Martin.  Accordingly, the Board finds that a TDIU claim has not been raised by the record.


ORDER

New and material evidence having not been submitted, the appeal to reopen the claim of service connection for hypertension is denied.

A disability rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran seeks service connection for right and left knee conditions.  To this end, he received a VA examination in May 2011 to determine the nature and etiology of his disabilities but the examiner only opined as to whether the disabilities may be related to his service-connected low back disability.  As the Veteran has also provided evidence that his knee disabilities may directly relate to his active service, a new examination and opinion is necessary.  See December 2014 Board Hearing Transcript; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with his knee claims by an appropriate medical professional that has not previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After conducting all appropriate studies, the examiner is to determine the nature and etiology of the Veteran's right and left knee conditions.

The examiner is to provide separate opinions for the right and left knee.  

The examiner is to answer whether it is as likely as not (a 50 percent or greater probability) that the Veteran's knee condition incurred in or is otherwise related to his active military service.  If the examiner determines that it is not, he is to provide a second opinion as to whether it is as likely as not proximately caused or aggravated by his service-connected low back disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must consider and discuss the lay evidence of record, including the Veteran's assertions.  A complete rationale should be provided for all opinions.

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


